Citation Nr: 0030138	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-04 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from September 1957 to January 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In an unappealed rating decision dated in March 1960 the RO 
denied entitlement to service connection for "nervousness."  
The record shows that since that time the veteran has 
received a diagnosis of major depression.  The United States 
Court for the Federal Circuit has held that a claim based on 
a new diagnosis is treated as a new claim without regard to 
prior denials of service connection for other psychiatric 
conditions.  Spencer v. Brown, 17 F.3d. 368 (1994).  
Therefore, the Board is considering the veteran's claim on a 
de novo basis.


REMAND

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

More recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that VA has undertaken an affirmative duty to obtain copies 
of VA treatment records in all cases.  McCormick v. Gober, 
No. 98-48 (U.S. Vet. App. Aug. 18, 2000).  In this case there 
are reports that the veteran began treatment for major 
depression in February 1998 at a VA medical facility.  The 
claims file contains no treatment records for the period 
prior to March 1998.  

In view of the above obligations, this case must be remanded 
for the following:

The RO should seek copies of all of the 
veteran's VA treatment records including 
records of his treatment at the Dallas VA 
Medical Center in February 1998.

After ensuring that any duty to assist 
the veteran with the development of his 
claim has complied with, the RO should 
readjudicate that claim.  If the benefit 
sought continues to be denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




